DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 34-48 are pending.  The claims were added by applicants on 2/5/2021.

Claims 1-33 have been canceled by the applicants on 2/5/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Therese Hendricks on 6/7/2021.

The application has been amended as follows: 

In the claims:
In Claim 34, line 37, replaced “the first path (L1)” with --the first linear path of travel (L1)--, both instances. 



In Claim 34, line 40, replaced “non-coaxial second path (L2)“ with --second linear path of travel (L2)--. 

In Claim 34, lines 41-42, replaced “non-coaxial second path (L2)“ with --second linear path of travel (L2)--. 

In Claim 34, line 43, replaced “non-coaxial second path (L2)“ with --second linear path of travel (L2)--. 

In Claim 34, line 7, replaced “a selected injection fluid (F)” with – said injection fluid (F)--. 

In Claim 42, lines 2-3, replaced "the position detector (178)" with --a position detector (178)--.

In Claim 47, line 2, changed “at at” to --at--.

In Claim 48, lines 3-4, inserted after “the moving guide slot surfaces (509s, 509s)” with --of the two guide slots (509, 509)--.



In Claim 48, lines 3-4, replaced “the first path (L1)” to --the first linear path of travel (L1)--.

In Claim 48, line 8, replaced “non-coaxial second path (L2)“ with --second linear path of travel (L2)--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach to teach claimed invention regarding an injection molding machine having the distribution manifold, flow passage and valve, linear drive member, valve pin, sliding body, convertor housing, guide slot within the sliding body with the follower pin fixed to be received within the guide slot and connected to the upstream end of the valve pin with the follower pin engaging the moving guide slot surface, and specifically, the additional feature regarding the converter housing having slots that are aligned along the second linear path (L2) in opposing walls of the converter housing that receive and guide movement of the follower pin along the second path.




Moeser (US 6722874, related to DE 199 55 320 C1 from IDS) that teaches an injection molding system with the distribution manifold, valve, sliding block, guide slots of the sliding body and follower pin, valve stem and actuator.  Moeser fails to teach of the linear drive member that is interconnected to the upstream end of a linear to linear travel convertor and of the converter housing having slots aligned along the second path in opposing walls of the converter housing that receive and guide movement of the follower pin along the second path.  Instead the follower pin of Moeser only interacts with guide slots of the sliding block and fails teaching of additional slots in the converter housing in which the follower pin would interact.

Van den Brink (US 4449915) teaches of a linear to linear travel converter 12 (rotating comb) is adapted to pivot (here, it pivots at 11, see Fig. 2) between an upstream drive position and a downstream drive position that correspond respectively to travel of the valve pin 16 between the pin upstream and pin downstream  positions, and further, the linear to linear travel converter 12 (rotating comb) is adapted to pivot along the first linear path of travel (see travel along path as defined by the pull rod 14) in response to being driven by the linear drive member (see pull rod 14 that is actuated by a pneumatic or hydraulic cylinder 15).  Van den Brink fails to teach of the slots of the converter housing in which the follower pin would interact particularly along the non-coaxial second path.
Gunther (US 2009/017154, see also US 2009/0311357 and US 2009/0220636) teaches of the actuation of control valves within an injection molding apparatus and further having an elevation drive plate 20 with glide elements 50 (reads upon follower pins), the sliding of the follower pins that move along grooves 40 (see claimed guide slots) that are part of the control rails 30.  Further Gunther teaches of stationary guide rails 90 that are in the first direction, these align with the control rails via continuous glide groove.  There lacks teaching of the convertor housing having slots that is aligned along the second path in opposing walls that receive and guide the movement of the follower pin along the second path.  Instead, Gunther having the equivalent follower pins interacting only with the equivalent sliding body, while the follower pins would not interact with the slots of the converter housing.  Thereby Gunther fails to teach of the converter housing having slots aligned along the second path in opposing walls of the converter housing that receive and guide movement of the follower pin along the second path.  

Uracz (US 2009/0100962) teaches of an injection molding machine having a cam and cam follower elements for translating the linear motion of a cam bar to a perpendicular valve stem actuation, see abstract.  Here, the actuation is via an electric motor 156 that is connected to a ball screw 148 through a coupling 154, the yoke 152 moves laterally and acts as the linear drive member and acts to move the cam bars 102, the cam bars (seen as the claimed sliding bodies) having the slots 112 haivng an angular contour of the profile 114 and in which the 

Ciccone (US 7452201) teaches of a molding valve gate with activating mechanism, see slots on the activating bar, see Fig. 10a, 10B; Figs. 15-19.  However, Ciccone fails to teach of a convertor housing having slots that is aligned along the second path in opposing walls that receive and guide the movement of the follower pin along the second path.

Gellert (US 6113381) teaches in an injection molding valve member actuating mechanism that includes the sliding bar (cam bars 116) with grooves (slots) while slide blocks 136 located in grooves 134 upon the actuator bar 110, see Fig. 5.  The structure is different as it lacks the follower pin would engage the slots in the sliding body and further within the slots of the converter housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and further as shown below:
Baxi (US 5198238). teaches of the use of microcomputer, and magnetic sensor 198, such as the known Hall effect sensor, located in chamber 102 in which the piston 100 reciprocates.  The sensor detects the presence of the piston 100, thereby able to be used as a position detector, via the presence of the element.  In this regards, the program to detect is the microcomputer having the information from the Hall effect sensor 198, see Col. 8, lines 31-50.

Moss (US 2014/0300019) teaches of an injection molding flow control apparatus that includes controllers 16 to the individual piston actuators 940-942 for the individual valve pins 1040-1042.  The controller, see [0149] teaches of the rate of travel of the pins, and teaching of direction and rate or travel for other valve pins.  Further, Moss teaches an electric actuator 941.

Gellert (US 5238378) and (US 4330258) teaches of an injection molding apparatus with rotary axial actuating mechanism for the valve pin, lacks teaching of sliding body with slots and follower pin.
Gellert (US 4212627) teaches of a rotary pivoting actuation mechanism 60 for the valve pins 22, and lacks teaching of sliding body with slots and follower pin.

Keitel (US 2015/0014887) teaches of an injection molding apparatus with rotary axial actuating mechanism for the valve pin, lacks teaching of sliding body with slots and follower pin.

Stoll (US 2018/0345553) teaches of an actuating device for adjusting the valve needle, however, having the arrangement of the guide slots/elements see 44 (guide elements) that are located upon thrust element 47 (see inclined portions located upon a thrust rod guide 51, 52.  The arrangement is different compared to the slots located within the elements with a follower pin that follows within the slots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                           
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744